               Case 5:18-cv-00911-XR Document 65 Filed 06/11/21 Page 1 of 2




                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself                                 §
and all others similarly situated,                                  §
                                                                    §
Plaintiff,                                                          §
                                                                    §
V.                                                                  §                Case No. 5:18-CV-00911-XR
                                                                    §
TOLTECA ENTERPRISES, INC. d/b/a                                     §
PHOENIX RECOVERY GROUP,                                             §
                                                                    §
Defendant.                                                          §

     SUPPLEMENT TO CLASS COUNSEL’S MOTION FOR ATTORNEYS FEES AND
                 REIMBURSEMENT OF EXPENSES (ECF#64)
____________________________________________________________________________________________________________________________________________



          Bingham & Lea, P.C., and the Law Office of William Clanton (Class Counsel) file

this Supplement to Class Counsel’s Motion for Attorneys Fees and Reimbursement of

Expenses. Class Counsel supplements document no. 64 with the following:

                                                Certificate of Conference

          On June 4, 2021, counsel for both parties conferred by telephone concerning Class

Counsel’s Motion for Attorneys’ Fees and Reimbursement of Expenses (ECF#64).

Counsel “agreed to disagree” on an amount for a reasonable fee and expense award,

because Defendant’s last offer appears to be on Defendants alleged ability to pay, without

reference to the time records provided to defense counsel on multiple occasions, and not

what would be a reasonable attorneys’ fee amount. Defendants last offer was about $217

per hour.




SUPPLEMENT                                                                                                               Page 1|2
         Case 5:18-cv-00911-XR Document 65 Filed 06/11/21 Page 2 of 2




                                               Respectfully submitted,

                                               BINGHAM & LEA, P.C.
                                               319 Maverick Street
                                               San Antonio, Texas 78212
                                               (210) 224-1819 Telephone
                                               (210) 224-0141 Facsimile
                                               ben@binghamandlea.com

                                               By: /s/ Benjamin R. Bingham
                                                      BENJAMIN R. BINGHAM
                                                      State Bar No. 02322350

                                               LAW OFFICE OF BILL CLANTON, P.C.
                                               926 Chulie Dr.
                                               San Antonio, Texas 78216
                                               210 226 0800
                                               210 338 8660 fax
                                               bill@clantonlawoffice.com

                                               By: /s/ William M. Clanton
                                                      WILLIAM M. CLANTON
                                                      State Bar No. 24049436

                                               ATTORNEYS FOR PLAINTIFF




                             CERTIFICATE OF SERVICE

        I certify by my signature below that on June 11, 2021, a true and correct copy of
the above and foregoing was served through the Court’s Electronic Case Noticing System
on all counsel of record.



                                         /s/ Benjamin R. Bingham
                                         BENJAMIN R. BINGHAM




SUPPLEMENT                                                                  Page 2|2
